                            Case 1:19-cr-00564-KWR Document 45 Filed 06/01/20 Page 1 of 1

                         Carse -l :.1-!)'cr-0056,,-      vlJ ^$[.ALED,     Dc-rcrrrni:rrt   21 l:ilcrl U rttbl).0                      !:];lEe l. uf I
 ,\(, .tJ! {tttr




                                                                           l'ur tlrc
                                                               zo,Jlil[;i, Jlll,9;,s.,9

                          Llnit*d States of ^i\nrcrica           CIMfiLBUQdIROUE
                                                                                                  IF^
                                        Y.
                                                                             )

                              LOWELL BEGAY
                                                                             )         C.a"^e   No.    CR 19-564 WJ
                                                                             )


                                                                                                                              faniroll.! jr i
                                                                             I

                                                                             )
                                                                             )                                                l-j i'o iu, li'i t !--
                                     l-)dudunt


                                                              ARIIEST \YARRANT
To:        Any autlrorizcd larv cnlorccnlcnt afl'iccr


            YOU AnE COI\Ii\{Ah'l)IiD to arrest uncl lrring trclirrc a t-trrilurJ Stltcs nurgistratc jurluc l,irhour ulncccssas,rlelly
{ttd'mr ol y:t'rs'oil ht h4 67|.r,.t1r.r1, LOWELL BEGAy

rvho is accuscd of an ofl'cltsc or vir:laliorr hlstld orr thc follurving rlocunrcnt filu<l rvith
                                                                                                 rtrc
                                                                                                                         "oi,ir'
3 Irrdictntcn, t                      SupcrsedingIndictrucrtt 3 hrlorrrralion fl Supcrscrling I1lirrrlatiorr rl                                 (   )otn;rlairrt
O   I'robation \/iolatiott           I'etitiott ti Supcrviscd Il,cletsr \riolirtiln Pctition t]t \riolirtign Noticc :.I                         Ortler of'the ('ourt
This oflbnsc       i.s   bricl'ly describcd as follorv.s:
  18 U.S.e. $S 1153 and 1'112: lnvotunrary Manstaughter




Dntc: - 0712512019               _                                          h./u^tnauJ
                                                                                 I                        lt.trritty trllir'tr's.rria,rtrrri.


City and   slaro:         . Albuquggq-y€, Ngw Mexico                                                          R-$li,qr9,Clq!g!. Coqrt
                                                                                                -.!r,litchell
                                                                                                           fintetl tuat and tith'

                                                                         Itelurn

                                                                  k:?o . , alrd lhe pr;rson ru;r$ arrcstgtl t\il (tktto                    -:s I z3l eo4



                                                                                         Ln/, r    lia"-.*d.n.rqE\                          Dus,at
                                                                                                         Fti *l nanr,, *i7lii t
                                                                                                                tt   r
